HERSEY, Judge.
The parties (except two) entered into agreements containing arbitration clauses. Respondents argue and the trial court found (as we assume from the result) that the particular issue in controversy involves conversion of funds, a matter not covered by the arbitration clauses. Because we find that the questioned transactions are inextricably interwoven with respondents’ employment and the contracts controlling employment and having determined that petitioner’s pleading in the trial court did not constitute a waiver of the right to arbitration, we grant the petition for writ of certiorari, reverse the order of March 9, 1983, and remand this cause for the entry of an order requiring that the issues be submitted to arbitration. See Raymond, James & Assoc., Inc. v. Maves, 384 So.2d 716 (Fla. 2d DCA 1980).
CERTIORARI GRANTED.
LETTS and HURLEY, JJ., concur.